Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-7 and 39-51 are pending.
	Claims 1 and 4 have been amended.
	Claims 40-51 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation for a method of subjecting a plant material to UV light prior to harvest wherein the plant material is not a seed. An embodiment of claim 3 is the method of claim 1 wherein the plant material is strawberry. Similarly, claim 6 requires the plant is of genus Fragaria. An embodiment of claim 47 is also strawberry. Claim 48 requires strawberry.
The claims are indefinite because it is not clear how the UV can be administered to strawberry plant material, pre-harvest, without being administered to the seed considering that the seeds are completely covering the outside of strawberry fruit.
Therefore, the claims are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 40-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cechin (Cechin et al. Plant Physiology. 47(10) 1422-1427. 2012).
	Claim 1 is a single method step of exposing a crop plant to ultraviolet light including at least one wavelength from 280-295nm prior to harvest of the crop wherein the light source is between 5mm and 200mm from the plant.
	Claim 2 includes that at least one UV wavelength is peaking at least one of 282nm, 285 nm, 287 nm, 291 nm or 292nm.  
	Claim 40 includes that the light comprises a wavelength of red light.
	Claim 41 includes that the light comprises a wavelength of blue light.
	Claim 42 requires that the light includes both red and blue light.
	Claim 43 requires that the light is administered indoors.
	An embodiment of claims 44-45 include that the the treatment regimen is 16 days. 
	Regarding claims 1-2, Cechin teaches treating crop plants prior to harvest with UV-B radiation for 16 days and wavelengths of light included light between 280-350nm (page 1423, right column, paragraph 2). The light source was kept at 10 cm from the top of the plants (page 1423, right column, paragraph 1).
	Regarding claims 40-43, Cechin teaches the experiment was conducted in a greenhouse with the administration of UV-B centered around solar noon (abstract). Cechin does not explicitly recite that the plants were exposed to blue and red light. One of ordinary skill in the art would recognize that the plants of Cechin were exposed to these wavelengths considering that they are included in visible spectrum of light from the sun which plants in greenhouses are exposed to.
	Regarding claims 44-45, Cechin teaches that the UV-B treatment was administered for 16 days (abstract). While claim 45 does not explicitly recite 16 days, it is being interpreted as an embodiment included within “about 2 to about 15 days”.
	Therefore, claims 1-2, 40-45 are anticipated by Cechin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 40-51 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (Oliveira. Plant Physiology and Biochemistry. 108: 391-399. Nov 2016) in view of Pang (Pang and Hays. Plant Physiology. 536-543. 1991) and Gaska (Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 9-12. 2016).
The claims include a method for improving yield by treating a fruiting component of a crop plant, comprising subjecting a plant material prior to harvest of the fruiting component to light which is about 5 mm to 200 mm from the plant. The light includes a UV wavelength between the range of 280-295 nm, wherein the UV wavelength is peaking between 281 and 292 nm, wherein the plant is strawberry, wherein the improved yield is comprised of increased hardiness. 
Claim 39 is requires the method of claim 1 and further limits that the UV-B has an irradiance in the range of 4x10-5 W cm-2s-1 to 1.3 x 10-4 W cm-2s-1.
Claim 40 includes that the light comprises a wavelength of red light.
	Claim 41 includes that the light comprises a wavelength of blue light.
	Claim 42 requires that the light includes both red and blue light.
	Claim 43 requires that the light is administered indoors.
	An embodiment of claims 44 and 45 is that the treatment regimen is 16 days.
	An embodiment of claims 47-48 is that the plant is strawberry.
	Claim 49 requires that the plant is cannabis.
	Claim 50 requires a number of cycles per day in a range of about 100 to 500.
	Claim 51 requires a number of cycles per day in a range of about 380 to 500.
Oliveira teaches preharvest UV-C treatment of strawberry plants (page 392, left column, paragraph 5, “2.2 UV-C treatment”). Oliveira teaches that fruit from strawberry plants treated with UV-C showed lower incidence of fruit decay compared to untreated strawberries (page 397, left column, paragraph 2). Oliveira teaches that strawberry fruit treated with UV-C was observed as having a disinfectant action in the growing environment and fruit surface (page 397, left column, paragraph 2).  The Applicant describes hardiness as “the ability of a plant to withstand or help protect against one or more stresses during crop production and which may allow for more desirable yield and/or quality of the plant at harvesting.” [0046]. Therefore, the reduction of fruit decay as taught by Oliveira reads on improved hardiness as instantly claimed.
Oliveira does not teach a UV wavelength between the range of 280-295 nm, wherein the UV wavelength is peaking between 281 and 292 nm.
Oliveira does not teach a light source about 5mm to 200mm from a plant.
Oliveira does not teach the irradiance of the UV-B is in the range of 4x10-5 W cm-2s-1 to 1.3 x 10-4 W cm-2s-1.
Oliveira does not teach the treatment is between about: 1 to 30, 2 to 15, nor 4 to 7 days.
Oliveira does not explicitly recite that the plants were exposed to blue and red light. One of ordinary skill in the art would recognize that the plants of Oliveira were exposed to these wavelengths considering that they are included in visible spectrum of light from the sun which plants in greenhouses are exposed to.
Oliveira does not teach treatment of cannabis plants. It would have been obvious to substitute cannabis plants for the strawberry plants as taught by Oliveira because the disinfectant action observed by Oliveira would be expected to have similar benefits for the cultivation of cannabis. 
Oliveira does not teach treatment being applied in cycles numbering about 100 to 500 nor about 380 to 500 per day. It would have been obvious to turn on and off the light as opposed to continuously applying it as a design choice. One of ordinary skill in the art would expect brief removal of the light source to have the same effect as continuously exposing the plant to the light source. 
Gaska teaches treating strawberry with light peaking at 292 nm for 15 days (Table 1).  Gaska teaches decreased mold proliferation in strawberries by a minimum of 50% (page 10, right column, paragraph 5). 
Pang teaches the light source is 30 cm from the plants. The claim limitation of about 5 mm to about 200 mm (0.5 cm to 20 cm) is being interpreted to include 30 cm. 
Pang teaches exposing Arabidopsis thaliana to UV-B irradiance of 1.1 x 10-4 W cm-2s-1.   
Pang teaches that this level of irradiance is representative of a relatively high amount of UV-B irradiation, equivalent to solar noon at high altitudes in the tropics (page 538, sentence bridging left and right columns). Pang teaches it would be feasible to increase the genetic resistance of plants to UV-B damage (page 542, right column, paragraph 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the irradiance variable of Oliveira to be 1.1 x 10-4 W cm-2s-1 as taught by Pang because it is representative of environmental conditions which plants could naturally be exposed to. When treating plant material, one may be motivated to adjust parameters based on many factors; one may be motivated to treat strawberry plant material with the level of irradiance taught by Pang to observe the effect of UV-B irradiance on the higher end of the range that occurs on earth’s surface. One may be motivated to do so to understand the performance of or effect on the plant material under this environmental condition to predict effects with similar or lower levels of UV-B irradiance, for example.
Because the UV-C treatment of Oliveira was associated with disinfectant action, it would have been obvious to substitute the design features of Oliveira with the UV wavelength, distance of light source from plants and duration of treatment as taught by Gaska. Both methods were observed to reduce microbe proliferation; therefore, it would be expected that this substitution would be successful to increase yield in strawberry.
Accordingly, the claimed invention is rendered obvious in view of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The application is rejected under double patenting as being obvious over: US Patent no. 10,750,691; 10,517,225; 10,721,875, and copending Application No. 16,326,871.
10,750,691
Claims 1-7 and 39-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 and 11 of U.S. Patent No. 10,750,691. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, broadly drawn to a method for improving yield by treating pre-harvest plant materials with light enriched with UV between the range of 280-295nm; claims 1, 4, 6 and 11 of patent no. ‘691 are overlapping in scope. Claim 1 of ‘691 discloses a method of improving yield by treating a seed with UV-B radiation in the range of 281nm to 291nm. Claim 4 discloses UV-B treatment administered with a wavelength peaking at 286nm. Claim 6 of ‘691 is drawn to co-administering UV-B light with visible light. Claim 11 of ‘691 specifies plant performance comprises improved size which reads on the increased yield instantly claimed. 
Regarding claim 2, drawn to the peak UV wavelength being at wavelength 282 nm, 285 nm, 287 nm, 291 nm, or 292 nm, claim 1 of ‘691 expressly claims exposing plant material to UV-B wavelength of 291 nm. Regarding the additionally specified wavelengths it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UV-B wavelength of claim 1 of ‘691 to specify 282 nm, 285 nm, 287 nm in view of the teaching of ‘691 that the UV-B radiation is administered in the waveband at approximately 286 nm +/- 5 nm (column 5, lines 60-61). One would expect the any of the UV-B wavelengths in the narrow range provided to increase yield as claimed by patent no. ‘691 claim 1. 
Regarding claim 3, drawn to the plant material of claim 1 comprising tomato, claim 3 of patent no. ‘691 is overlapping in scope. Claim 3 of patent no. ‘691 discloses the plant material treated in claim 1 being tomato. 
Regarding claim 4, drawn to the plant material of claim 1 comprising a seed, claim 1 of patent no. ‘691 is overlapping in scope. Claim 1 of patent no. ‘691 discloses treating a seed.
Regarding claims 5-6, drawn to the plant material of claim 1 being from family Rosaceae and genus Fragaria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant material of patent ‘691 to include strawberry as taught by Gaska ((Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 9-12. 2016) Table 1). One would have been motivated to use strawberry in the method of ‘691 to increase yield. One of ordinary skill in the art would expect applying the teachings of ‘691 with the substitution of strawberry seeds to be planted would result in increased yield, without unexpected results.  
Regarding claim 7, drawn to the improved yield comprising fruit length and fruit width. Claim 11 of patent no. ‘691 is overlapping in scope, disclosing improved size.
Regarding claim 39, drawn to irradiance of the UV-B wavelength in a range of 4 x 10-5 W cm-2s-2 to 1.3 x 10-4 W cm-2s-2, claim 21 of patent no. ‘691 is overlapping in scope, disclosing irradiance of the UV-B wavelength in a range of 3.19 x 10-5 W cm-2s-2 to 1.42 x 10-4 W cm-2s-2. While claim 21 of patent no. ‘691 does not expressly teach UV-B irradiation in the more narrow range provided by Applicant, absent evidence to the contrary, one would expect the same results from UV irradiances within those claimed by patent no. ‘691 as irradiances limited to the more narrow range of those instantly claimed. 
Regarding claims 40-51, the limitations of these claims are encompassed by the patented claims of ‘691. Therefore, they do not make the instant application patentably distinct from the claims of ‘691.
10,517,225
Claims 1-7 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 7 of U.S. Patent No. 10,517,225. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, broadly drawn to a method for improving yield by treating pre-harvest plant materials with light enriched with UV between the range of 280-295nm, optionally treating with light of a wavelength in the range of blue or red light, 440 to 460 nm and 640 to 680 nm, respectively, claims 1, 3, 5 and 7 of patent no. ‘225 are overlapping in scope. Claim 1 of ‘225 discloses a method of improving yield by treating a seed with UV-B radiation in the range of 280nm to 290nm. Claim 3 discloses treating plant material with red light in a range of 655-680 nm, claim 5 discloses co-administering the UV-B light with light in the blue wavelength range 655-680nm. Claim 7 of patent no. ‘225 discloses treating plant material with UV-B light in the range of 280-290nm. 
Regarding claim 2, drawn to the peak UV wavelength being at wavelength 282 nm, 285 nm, 287 nm, 291 nm, or 292 nm, claim 1 of ‘225 claims exposing plant material to UV-B wavelength of 280-290 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UV-B wavelength of claim 1 of ‘225 to specify 282 nm, 285 nm and 287 nm in view of the disclosure of ‘225, which teaches treating plant material with UV-B radiation at 286 nm (column 12, lines 17-18; Table 4). While 286nm is not expressly listed by instant claim 2, one would expect the UV-B wavelengths from the narrow range provided to increase yield as claimed by patent no. ‘225 claim 1. Absent evidence to the contrary, one would not expect the UV-B light peaking at difference of 1 nm to produce unexpected results. One would expect the same results from UV-B light peaking at each of the wavelengths within those claimed by patent no. ‘225.
Regarding claims 3 and 5-6, drawn to the plant material of claim 1 being strawberry, from family Rosaceae and genus Fragaria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant material of patent ‘225 to include strawberry as taught by Gaska ((Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 9-12. 2016) Table 1). One would have been motivated to use strawberry in the method of ‘225 to increase yield. One of ordinary skill in the art would expect applying the teachings of ‘225 with the substitution of strawberry seeds to be planted would result in increased yield, without unexpected results.  
Regarding claim 4, drawn to the plant material of claim 1 being a seedling, claim 1 of patent no. ‘225 is overlapping in scope, disclosing treatment of a seedling.
Regarding claim 7, drawn to the improved yield comprising hardiness, claim 7 of patent no. ‘225 is overlapping in scope, disclosing treatment of a plant seedling improving hardiness. 
Regarding claim 39, drawn to irradiance of the UV-B wavelength in a range of 4 x 10-5 W cm-2s-2 to 1.3 x 10-4 W cm-2s-2, ‘225 is silent on the irradiance of UV-B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expose plant material to UV-B as taught by ‘225 at an irradiance of 1.01 x 10-4 W cm-2s-1 as taught by U.S. Patent No. 10,750,691 (column 14, lines 53-55; table 3). This would be expected to increase yield without producing unexpected results.
Regarding claims 40-51, the limitations of these claims are encompassed by the patented claims of ‘225. Therefore, they do not make the instant application patentably distinct from the claims of ‘225.
10,721,875
Claims 1-7 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,721,875. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, broadly drawn to a method for improving yield by treating pre-harvest plant materials with light enriched with UV between the range of 280-295nm, wherein UV light is enriched by at least 50%, claim 1 of patent no. ‘875 is overlapping in scope. While claim 1 of ‘875 is drawn to an apparatus that provides UV-B light between 280-320 nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UV-B wavelength of claim 1 of ‘875 to specify 280-295nm to control a characteristic of a photosynthetic organism as claimed by ‘875.  Absent evidence to the contrary, one would not expect the UV-B light peaking within the more narrow range instantly claimed to produce unexpected results. One would expect the same results from UV-B light peaking at each of the wavelengths within those claimed by patent no. ‘875.
Regarding claim 2, drawn to the peak UV wavelength being at 282 nm, 285 nm, 287 nm, 291 nm, or 292 nm, while claim 1 of ‘875 is drawn to an apparatus that provides UV-B light between 280-320 nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UV-B wavelength of claim 1 of ‘875 to specify 282 nm, 285 nm, 287 nm, 291 nm, or 292 nm to control a characteristic of a photosynthetic organism as claimed by ‘875.  Absent evidence to the contrary, one would not expect the UV-B light peaking at the specific wavelengths instantly claimed to produce unexpected results. One would expect the same results from UV-B light peaking at each of the wavelengths within those claimed by patent no. ‘875.
Regarding claims 3 and 5-6, drawn to the plant material of claim 1 being strawberry, from family Rosaceae and genus Fragaria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the photosynthetic organism of patent ‘875 to include strawberry as taught by Gaska ((Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 9-12. 2016) Table 1). One would have been motivated to increase yield of strawberry by applying UV-B treatment as taught by ‘875. One of ordinary skill in the art would expect applying the teachings of ‘875 with the substitution of strawberry seeds to be planted would result in increased yield, without unexpected results.  
Regarding claim 4, drawn to the plant material of claim 1 being a seedling, claim 1 of ‘875 is overlapping in scope, disclosing treatment of a photosynthetic organism. 
Regarding claim 7, drawn to the improved yield comprising hardiness, claim 3 of patent no. ‘875 is overlapping in scope, disclosing the characteristic to be hardiness. 
Regarding claim 39, drawn to irradiance of the UV-B wavelength in a range of 4 x 10-5 W cm-2s-2 to 1.3 x 10-4 W cm-2s-2, ‘875 is silent on the irradiance of UV-B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expose plant material to UV-B as taught by ‘225 at an irradiance of 1.01 x 10-4 W cm-2s-1 as taught by U.S. Patent No. 10,750,691 (column 14, lines 53-55; table 3). This would be expected to increase yield without producing unexpected results.
Regarding claims 40-51, the limitations of these claims are encompassed by the patented claims of ‘875. Therefore, they do not make the instant application patentably distinct from the claims of ‘875.
16,326,871
Claims 1-7 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, and 61 of copending Application No. 16,326,871. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, broadly drawn to a method for improving yield by treating plant materials with light enriched with UV between the range of 280-295nm, claim 1 of copending Application No. ‘871 is overlapping in scope, claim 8 of ‘871 discloses a method of improving yield by treating a seed with UV-B radiation in the range of 280nm to 290nm.
Regarding claim 2, drawn to the peak UV wavelength being at 282 nm, 285 nm, 287 nm, 291 nm, or 292 nm, claim 8 of ‘871 claims exposing plant material to UV-B wavelength of 280-290 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UV-B wavelength of claim 8 of ‘871 to specify 282 nm, 285 nm and 287 nm. Absent evidence to the contrary, one would not expect the UV-B light peaking at the instantly claimed specified wavelengths within the range provided by claim 8 of ‘871 to produce unexpected results. One would expect the same results from UV-B light peaking at each of the wavelengths within those claimed by ‘871.
Regarding claims 3 and 5-6, drawn to the plant material of claim 1 being strawberry, from family Rosaceae and genus Fragaria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant material of claim 1 of ‘871 to include strawberry as taught by Gaska ((Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 9-12. 2016) Table 1). One would have been motivated to use strawberry in the method of ‘875 to increase yield by applying UV-B treatment as taught by ‘871. One of ordinary skill in the art would expect applying the teachings of ‘871 with the substitution of strawberry seeds to be planted would result in increased yield, without unexpected results.  
Regarding claim 4, drawn to the plant material of claim 1 comprising a seed, claim 1 of ‘871 is overlapping in scope. Claim 1 ‘871 discloses treating a seed.
Regarding claim 7, drawn to the improved yield being hardiness, claim 1 of copending Application No. ‘871 is overlapping in scope, claiming improved hardiness.
Regarding claim 39, drawn to the irradiance of the UV-B wavelength in a range above 4 x 10-5 W cm-2 s-1, claim 11 of copending Application No. ‘871 is overlapping in scope, disclosing irradiance of UV-B being greater than 3 x 10-5 cm-2s-1 and claim 61 states that the UV-B is 280-290 nm and no more than 1.3 10-4 cm-2s-1.  Therefore, the co-pending claims specifically encompass the instantly claimed UV-B wavelength and an irradiance value of 1.3 10-4 cm-2s-1. Therefore, the claims overlap in scope. 
Regarding claims 40-51, the limitations of these claims are encompassed by the co-pending claims of ‘871. Therefore, they do not make the instant application patentably distinct from the claims of ‘871.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments
Regarding the rejection under 35 USC 103
The applicant has argued that Oliveira fails to describe or suggest all of the elements of claim 1.
	This argument has been fully considered but it is not persuasive. First, in the applicant’s argument, the applicant refers to several elements of claim 1 which are included in a Markush group from which the claimed invention requires only one element. Further, Oliveira was not presented to meet the limitation of distance of the light source from plant material. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The applicant has argued that Gaska fails to remedy the deficiencies Oliveira. 
	This argument has been fully considered but it is not persuasive. In the applicant’s argument, the applicant refers to several elements of claim 1 which are included in a Markush group from which the claimed invention requires only one element. The applicant argues that Gaska does not teach the light source at a distance of about 5mm to about 200mm from the plant material. However, Gaska was not presented to address the limitation of distance. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The applicant has argued that Gaska teaches treating strawberries post-harvest rather than prior to harvest. 
	This argument has been fully considered but it is not persuasive. Gaska was not presented to address the limitation of treatment prior to harvest. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The applicant has argued that Pang fails to remedy the deficiencies of Oliveira and Gaska. The applicant has argued that Pang does not describe a moving light source.
	This argument has been fully considered but it is not persuasive. The applicant has not required a moving light source other than as an optional embodiment within a Markush group of claim 1.
	The applicant has argued that Pang has not described a number of cycles per day in a range of about 50 to 500.
	This argument has been fully considered but it is not persuasive. Pang was not presented to address the limitation of applying treatment in cycles per day in a range of about 50 to 500. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the double patenting rejection
	The applicant has referred to the Final Rejection from 9/22/2021 which said that the patents and co-pending application lack features of the instant application. The applicant argued, therefore, the double patenting rejection should be withdrawn.
	This argument has been fully considered but it is not persuasive. The obviousness-type double patenting rejection was applied because while the claims at issue are not identical, they are not patentably distinct from each other.
The applicant has argued that because the amended claim 1 recites “wherein the plant material is not a seed”, the double patenting rejection should be withdrawn. 
This argument has been fully considered but it is not persuasive. While US Patent no. 10,750,691 and co-pending US Patent application no. 16326871 require application of UV light to a seed, they are obvious variants of the instant application because the treatment has overlapping scope for which the treated plant material could be reasonably substituted; further, it is not clear how one would treat -preharvest strawberry plant material while the fruit is present without treating the seed (see rejection under 35 USC 112(b)). Regarding US Patent no. 10,721,875, there is overlapping scope with the instant invention given that ‘875 is includes application of light to a “photosynthetic organism”. Regarding US Patent No. 10,517,225, there is overlapping scope because the light treatment is applied to plants. 

Conclusion
Claims 1-7 and 39-51 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663